DETAILED ACTION
	Claims 485-493, 496, 497, 504, 505, and 508-511 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments
	The amendment filed on July 5, 2022 has been acknowledged and has been entered into the present application file.
Previous Claim Rejections - 35 USC § 112
Claim 497 was previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim is now in proper dependent form, and the rejection is withdrawn.
Previous Double Patenting Rejections
Claims 485-493, 496, 504, and 505 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-27 of U.S. Patent No. 9,220,789. 
Claims 485-493 and 496 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-34 of U.S. Patent No. 9,849,187.
The Applicant has filed a terminal disclaimer over the above patents, and the terminal disclaimer has been approved by the Office.  The rejections are withdrawn.
Conclusion
Claims 485-493, 496, 497, 504, 505, and 508-511 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626